Citation Nr: 1551066	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-18 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for right and left elbow epicondylitis.

5.  Entitlement to service connection for residuals, right and left gastrocnemius tear.

6.  Entitlement to a compensable initial rating for onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1981, and from August 1985 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the November 2008 rating decision, the RO denied entitlement to service connection for allergic rhinitis, tinea pedis, right and left elbow epicondylitis, and residuals, right and left gastrocnemius tear, and granted entitlement to service connection for onychomycosis.  In the March 2010 rating decision, the RO denied entitlement to service connection for tinnitus. 

In July 2015, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge, and a transcript of that hearing is of record.

In July 2015, the Board received private treatment records from the Veteran.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2015).  In a July 2015 statement, the Veteran waived RO jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The Board notes that the issues of entitlement to service connection for asthma and varicose veins were discussed at the Board hearing in July 2015.  However, a review of the record indicates the RO granted service connection for asthma and varicose veins in a March 2009 rating decision.  As the claims were granted in full, the Board will not address these issues.

The issues of entitlement to service connection for allergic rhinitis, entitlement to service connection for tinnitus, entitlement to service connection for tinea pedis, and entitlement to a compensable rating for onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for right and left elbow epicondylitis, and residuals , right and left gastrocnemius is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for right and left elbow epicondylitis, and residuals , right and left gastrocnemius have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals on the issues of entitlement to service connection for right and left elbow epicondylitis, and residuals , right and left gastrocnemius and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal as to the claims for service connection for right and left elbow epicondylitis, and residuals, right and left gastrocnemius, is dismissed.


REMAND

In regard to the Veteran's claim for service connection for allergic rhinitis, the Board finds the claim must be remanded for a new examination.  A March 1990 service treatment record indicated the Veteran had a diagnosis of allergic rhinitis.  A pre-discharge March 2008 VA examination report reflected that the Veteran had a diagnosis of seasonal allergic rhinitis.  However, it is unclear whether the Veteran's seasonal allergic rhinitis is a chronic disability.  As the Veteran has not been provided with a VA examination addressing whether she has chronic seasonal allergic rhinitis that is related to service, the claim must be remanded for a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that a new VA examination is necessary.  At the Board hearing, the Veteran testified that she first noticed ringing in her ears when she returned from Saudi Arabia.  See Board Hearing Transcript at 18.  The Veteran stated that she noticed it while she was stationed at Fort Hood and that it was noted when she was treated in Ohio.  An August 1990 service treatment record reflects that the Veteran complained of congestion and ringing in the ears, which she was stationed in Ohio.  An October 2009 VA Persian Gulf evaluation indicates the Veteran reported that she had tinnitus since 1990.  However, in a December 1992 report of medical history, the Veteran denied having ear, nose or throat trouble.  A January 2007 Post-Deployment Health Assessment reflected that the Veteran did not have ringing in the ears at any time during her deployment.  

A January 2010 VA examiner noted there "was no documentation she was exposed to hazardous noise."  The examiner noted the Veteran reported rare (monthly), brief, subjective tinnitus and that her tinnitus was similar to that experienced by many individuals with normal hearing.  As a lay person, the Veteran is competent to report having tinnitus.  Additionally, a September 1995 audiogram noted the Veteran was routinely exposed to hazardous noise, contrary to the January 2010 VA examiner's statement.  As the January 2010 VA examination report contains inaccurate statements in regard to the Veteran's tinnitus, the VA examination is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim for entitlement to service connection for tinnitus must be remanded for a new nexus opinion.

In regard to the Veteran's claim for service connection for tinea pedis, a March 2008 VA examination report indicated that the Veteran had bilateral tinea pedis, in remission.  The Veteran is competent to testify that she has a foot rash.  At the Board hearing, she testified that she currently had tinea pedis.  See Board Hearing Transcript at 15.  A September 1988 service treatment record indicates the Veteran had a diagnosis of tinea pedis.  An April 2011 VA examination report noted that there was no evidence of tinea pedis on the examination, but the physician stated she would review the claims file to give her diagnosis of any remote infection.  There is no indication the physician added an addendum to the examination.  As the Veteran may now have active tinea pedis, a VA examination is necessary to address whether she has tinea pedis that is related to service.

At the July 2015 Board hearing, the Veteran testified that her service-connected onychomycosis had gotten worse since his last VA examination.  See Board Hearing Transcript at 17.  Consequently, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected onychomycosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 

Finally, at the July 2015 hearing, the Veteran testified that she was receiving treatment at VA for her feet.  The VA treatment records in the file only date to October 2012.  As the records may be relevant to the claims being remanded, the Board requests the Veteran's complete VA treatment records from October 2012 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from October 2012 to present.  If no records are available, this fact should be noted in the virtual claims file and the provisions contained in 38 U.S.C.A. § 3.159 regarding unavailable Federal records should be followed.

2.  Then, schedule the Veteran for an appropriate VA examination to address the following:

(a)  Whether the Veteran's seasonal allergic rhinitis is a chronic disability.

(b)  If so, whether the Veteran's chronic, seasonal allergic rhinitis is at least as likely as not (at least a 50 percent probability) related to service.

Provide the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus is related to service, to include due to exposure to hazardous noise.

Provide the claims file to the examiner for review, including the 1990 service treatment record indicating the Veteran had ringing in her ears.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided

4.  After completion of step 1, schedule the Veteran for an appropriate VA examination to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has tinea pedis that is related to service.

Provide the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his onychomycosis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


